Citation Nr: 1501691	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  07-38 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial increased (compensable) rating for a left elbow disability from December 30, 2005, to April 29, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

F. Yankey Counsel
INTRODUCTION

The Veteran served on active duty from August 1964 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
February 2007 rating decision of the Department of Veterans Affairs (VA) Regional
Office (RO) in Wichita, Kansas.

The Veteran later testified before the undersigned at a February 2012 Travel Board hearing.  The hearing transcript is of record.

This case was previously before the Board in December 2012.  At that time, the Board denied the issue of a higher initial rating for a left elbow disorder, currently on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2014 Memorandum Decision, the Court vacated the Board's decision with respect to the issue currently on appeal and remanded the case to the Board for action consistent with the Memorandum Decision.  The case has now been returned to the Board for further appellate action.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The Board would like to further note that in its December 2012 decision, the Board also remanded the issues of entitlement to service connection for a low back injury and a bilateral ear disability including hearing loss, entitlement to an increased rating for PTSD, a shell fragment wound to the thorax, and left hand and arm burn scars, and a claim for TDIU, for further development.  As the Board's review of the record does not reflect that this development has been accomplished, the Board finds that they are not yet ready for further appellate review, and will limit this decision to a consideration of only the issue remanded by the Court.


FINDING OF FACT

From December 30, 2005, to April 29, 2008, the Veteran's left elbow disability has been productive of painful motion.


CONCLUSION OF LAW

The criteria for a disability rating of 10 percent, and no more, for a left elbow disability, from December 30, 2005, to April 29, 2008, are met. 38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 4.59, 4.71a, Diagnostic Codes 5206, 5207, 5208 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

This appeal arises from the Veteran's disagreement with the initial evaluation assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case. 

Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary in order to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA obtained all of the identified post-service VA treatment records and private medical records.  There is no reported relevant evidence that remains outstanding, nor is there any indication of the need for additional examinations or opinions.  

The Board finds that VA has complied with the VCAA's notification and assistance requirements and the appeal is ready to be considered on the merits.


Analysis

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

In both initial rating claims and normal increased rating claims, the Board must discuss whether any "staged ratings" are warranted, and if not, why not.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When evaluating joint disabilities rated on the basis of limitation of motion, the intent of the schedule is to recognize painful motion with joint pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.59 cited above are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

Under Diagnostic Code 5019 bursitis is rated as limitation of motion like arthritis.
38 C.F.R. § 4.71a.

Under Diagnostic Code 5205 ankylosis of the minor arm warrants a 30 percent
evaluation if it is favorable, at an angle between 90 and 70 degrees; warrants a 40'
percent evaluation if it is intermediate, at an angle more than 90 degrees or between 70 and 50 degrees; and warrants a 50 percent evaluation if it is unfavorable, at an angle of less than 50 degrees or with complete loss of supination or pronation. 38C.F.R. § 4.71a.

Under Diagnostic Code 5206, a 10 percent rating is warranted when forearm flexion of the minor arm is limited to 100 degrees, a 20 percent rating is warranted when forearm flexion is limited to 90 or 70 degrees, a 30 percent rating is warranted' when forearm flexion is limited to 55 degrees, and a 40 percent rating is warranted when forearm flexion is limited to 45 degrees.  Id.

Under Diagnostic Code 5207, a 10 percent rating is warranted when forearm
extension of the minor arm is limited to 45 or 60 degrees, a 20 percent rating is
warranted when forearm extension is limited to 75 or 90 degrees, a 30 percent
rating is warranted when forearm extension is limited to 100 degrees, and a 40
percent rating is warranted when forearm extension is limited to 110 degrees.  Id.

Under Diagnostic Code5208, a 20 percent rating is warranted when forearm flexion of the minor arm is limited to 100 degrees and forearm extension of the minor elbow is limited to 45 degrees.  Id.

Under Diagnostic Code 5209, joint fracture, with marked cubitus varus or cubitus valgus deformity or with ununited fracture of bead of radius, of the minor arm warrants a 20 percent rating and other impairment of flail joint warrants a 50
percent rating.  Id.

Under Diagnostic Code 5210, nonunion of the radius and ulna with flail false joint
of the minor arm warrants a 40 percent rating.  Id.

Under Diagnostic Code 5211, impairment of the luna of the minor arm with
malunion and bad alignment warrants a 10 percent rating; with nonunion in lower
half with false movement warrants a 20 percent rating; with nonunion in upper half with false movement without loss of bone substance or deformity warrants a 20 percent rating; and nonunion in upper half with false movement with loss of bone substance (1 inch (2.5 cms.) or more) and marked deformity warrants a 30 percent rating.  Id.

Under Diagnostic Code 5212, impairment of the radius of the minor arm with
malunion and bad alignment warrants a 10 percent rating; with nonunion in upper
half and false movement warrants a 20 percent rating; with nonunion in lower half
with false movement without loss of bone substance or deformity warrants a 20
percent rating; and nonunion in lower half with false movement with loss of bone
substance (1 inch (2.5 cms.) or more) and marked deformity warrants a 30 percent rating.  Id.

Under Diagnostic Code 5213, a 10 percent rating is warranted for limitation of
supination of the minor arm to 30 degrees or less; a 20 percent rating is warranted
for limitation of pronation with motion lost beyond last quarter of the arc (i.e., the
hand does not approach full pronation or motion lost beyond middle of arc), for
limitation of pronation with motion lost beyond the middle of the arch, if the hand is fixed near the middle of the arc, for moderate pronation, or if the hand is fixed in full pronation; and a 30 percent rating is warranted when the hand is fixed in
supination or hyperpronation.  38 C.F.R. § 4.71a.

Under 38 C.F.R. § 4.71a, Plate 1 (2014), normal flexion of the elbow is 0 to 145
degrees, normal forearm pronation is 0 to 80 degrees, and normal forearm
supination is 0 to 80 degrees.

The February 2007 rating decision granted service connection for the left elbow
disability and rated it as noncompensable under 38 C.F.R. § 4.71a, Diagnostic
Code 5019.  Thereafter, an October 2008 rating decision rated the Veteran left elbow disability as' noncompensable from December30, 2005, and 10 percent
disabling from April 29, 2008, also under Diagnostic Code 5019.

Initially, the Board notes that a review of the record on appeal reveals that the
Veteran is right hand dominant.  See January 2006 VA examination report.

In its Memorandum Decision, the Court directed the Board to consider whether an initial increased (compensable) rating is warranted for the Veteran's left elbow disability from December 30, 2005, to April 29, 2008, under the provisions of 
38 C.F.R. § 4.59.  

The evidence of record shows that in December 2005, the Veteran filed a claim for service connection for a left elbow disorder, asserting that he injured his elbow in April 1967 and that he had "trouble with pain and motion" ever since.  During VA examination in January 2006, the Veteran was found to have a good range of motion at both elbows.  One year later, in January 2007, he underwent a second VA examination and complained of "aching discomfort in the left elbow," particularly when extending the elbow or resting it on a table.  On physical examination, he was able to extend and flex his left elbow to 145 degrees, but the examiner noted that it was "painful when fully extended and flexed [and] particularly painful when palpated or bumped."  

In June 2008, the Veteran underwent a third VA examination and reported pain and tenderness in the left elbow with flareups on excessive use.  Range of motion testing revealed flexion of the left elbow from 90 to 140 degrees, and the examiner noted that repetitive motion caused "increasing discomfort but no increasing limitation due to pain or weakness."

In February 2012, the Veteran testified during his February 2012 Travel Board hearing that his left elbow pain had not recently worsened but has been "constant" since service.  He explained that his left elbow movement was limited by pain, particularly on "bending."  

The Board finds that as noted above, for the period beginning December 30, 2005, and ending April 29, 2008, the evidence shows painful or limited motion of a major joint or group of minor joints.  Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that a 10 percent evaluation is warranted for this period on appeal.  See 38 C.F.R. § 4.59.  

The Board finds that even with consideration of the Veteran's complaints of pain, the evidence does not show that a rating in excess of 10 percent is warranted for the period beginning December 30, 2005, and ending April 29, 2008.

Initially, the Board notes that there is no evidence during the entire appeal period of ankylosis, nonunion of the radius and ulna with flail false joint, impairment of the ulna, or impairment of the radius.  Therefore, Diagnostic Codes 5205, 5209, 5210, 5211, and 5212 do not apply.

As to a compensable rating or separate compensable ratings under Diagnostic
Codes 5206, 5207, 5208, and/or 5213, the Board notes that for this period, there is no evidence of flexion of the left forearm limited to at least 90 degrees (i.e., because at its worst it was 140 degrees), extension of the left forearm limited to at least 75 degrees (i.e., because at its worst it was 0 degrees), flexion of the left forearm was not limited to 100 degrees with extension limited to 45 degrees (i.e., because at its worst it was 140 degrees and 0 degrees), supination of the minor arm was not limited to 30 degrees or less (i.e., because at its worst it was full (i.e., 0 to 80 degrees)), and limitation of pronation was not such that motion was lost beyond last quarter of arc (i.e., the hand does not approach full pronation), or the hand fixed near the middle of the arc or moderate pronation (i.e., because at its worst it was full (i.e., 0 to 89 degrees)).  Therefore, the Board finds that neither higher nor separate evaluations are warranted under Diagnostic Codes 5206, 5207, 5208, or 5213 for the Veteran's left elbow disability.

Extraschedular Consideration

As the Memorandum Decision only took exception with the Board's failure to adequately discuss 38 C.F.R. § 4.59, the Board will conclude that the Court and the Veteran did not otherwise find any inadequacy in the Board's consideration of the appropriate rating for this disability, to include the Board's finding that extraschedular consideration was not warranted in this matter.  In addition, however, given the fact that this disorder is manifested by complaints of pain and slight limitation of motion, the Board finds that the newly assigned 10 percent rating for the left elbow disorder for the period of December 30, 2005, to April 29, 2008, clearly contemplates all of the Veteran's left elbow symptoms for this period and since symptoms of many of the Veteran's other service-connected disabilities were also the subject of consideration by the Board's December 2012 decision, including extraschedular consideration, and the Veteran did not appeal the Board's decision in this regard, these additional disorders cannot currently provide an additional basis to warrant extraschedular consideration.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  


ORDER

An increased rating of 10 percent, but not greater, for a left elbow disability is granted from December 30, 2005, to April 29, 2008, subject to the statutes and regulations governing the payment of monetary benefits.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


